Citation Nr: 1523609	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to a separate rating for a bilateral lower extremity neurological disorder.

4.  Entitlement to a separate rating for a bilateral upper extremity neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the Illinois Army National Guard and had several periods of active duty for training, including March 1980 to June 1980; July 11, 1981 through July 25, 1981, and August 14, 1982 through August 28, 1982.  He separated from the National Guard in January 1983, after 3 years of service.

This matter came to the Board of Veterans' Appeal (Board) on appeal from rating decisions issued by the RO in November 2008 and December 2009.   The November 2008 rating decision denied service connection for disabilities of the lumbar and cervical spines.  The December 2009 rating decision denied service connection for neurologic disorders of the upper and lower extremities and continued the prior denial of service connection for disabilities of the lumbar and cervical spines.  In May 2013, during the course of the appeal, the Veteran testified from the RO via video conference hearing before the undersigned at the Board.  

In an April 2014 decision, the Board granted service connection for lumbar and cervical spine disorders.  The Board remanded the issues of service connection for neurologic disorders of the upper and lower extremities to request records from the Social Security Administration (SSA) which have since been obtained.  

In a May 2014 rating decision, the Board granted service connection for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine, which were each subsequently assigned a 10 percent rating from June 6, 2008.  See May 2014 rating decision.  The Veteran has submitted a notice of disagreement with the assigned ratings.  

The Board notes that VA is required to evaluate both the neurologic and orthopedic manifestations of service-connected spine disabilities.  The Veteran's claims for higher ratings for his degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine encompass claims for a separate rating for any associated radiculopathy (as claimed in this case) as neurologic manifestations of his cervical spine and lumbar spine disabilities.  The Veteran's claims have therefore been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issues of entitlement to initial ratings in excess of 10 percent for degenerative disease of the cervical and lumbar spines, respectively.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

The Veteran claims that he has neuropathy, also claimed as radiculopathy of the bilateral upper and lower extremities, related to the disc disease.  When he was examined by VA in 2009, no neurological impairment was shown.  However, VA outpatient records dated in 2008 and records dated in 2009 contained in the SSA file reflect complaints of radiculopathy.  In addition, in conjunction with his claim for higher ratings, the Veteran has indicated that his disc disease in both the cervical and lumbar spine has worsened.  The Board finds that the Veteran should be afforded another examination to include nerve function tests.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to evaluate his cervical and lumbar degenerative disc disease including any upper extremity and lower extremity neuropathy.  The record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed to include nerve function tests.  

The examiner should be requested to report the range of motion of the low back and neck in degrees of arc.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the cervical and the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.  

If possible, the examiner should indicate whether the Veteran has had incapacitating episodes as defined by regulation over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

The examiner should also assess if the Veteran has any neurological manifestations to include peripheral neuropathy/radiculopathy/sciatica of the bilateral upper and/or lower extremities.  The examiner should indicate if the disability level of each extremity is mild, moderate, moderately severe, severe, or if there is complete paralysis.  

The examiner should also indicate if there are any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for spine disorders.  The DBQ should be filled out completely as relevant.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  The Veteran should be sent a statement of the case as to the issues of entitlement to initial ratings in excess of 10 percent each for degenerative disc disease of the cervical and lumbar spines in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on any issue, then that claim should be returned to the Board.

4.  Readjudicate the claims for separate ratings for a neurological disorder of the bilateral upper and lower extremities on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

